Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a music learning aid, comprising: 
a first rotatable circular substrate having a radius (R1) comprising an in-use first visible circular scale displayed on the first substrate, the visible display comprising a plurality of indicia for indicating corresponding musical notes such that the musical notes indicated in the visible display scale ascend in frequency in a clock-wise or anti-clockwise direction; 
a second circular substrate having a radius (R3), the second substrate being arranged to be substantially concentric and rotatable relative to the first substrate by the fastening arrangement to enable the second substrate to rotate relative to the first substrate, the second substrate comprising a polygon with vertices of the polygon being located along the circumference of the second substrate, the second substrate comprising respective indicia corresponding to each of the vertices for indicating a respective musical mode selected from a set of a plurality of musical modes including but not limited to the following modes: lonian, Dorian, Phyrigian, Lydian, Mixolydian, Aeolian and Locrian..
The key element is the cited second circular substrate.  It is cited to comprise a polygon with vertices labelled with the musical modes.  This circular substrate is supportively illustrated with respect to the applicant’s figure 4.  
There are certainly related references, but each discloses a different mechanism of illustrating the functions of the cited second circular substrate.  Mullen GB 2592847A teaches a substrate figure 3 that includes the mode labels, but lacks the cited polygon with vertices.  The substrate includes slots revealing note letters beneath the substrate according to key and mode. Shaw provides a series of separate, small wheels in a pattern around the central substrate for indicating he mode as shown in figures 1B and 2. While this system may convey all the key music learning about modes, it does not convey the information in the same way. Garcia Lorenzen (U. S. Patent 4,037,518) teaches a series of polygons with vertices, that are not labeled with the musical modes.  These appreciable relate to marking the notes of chords. 
Claim 1 is considered non-obvious with respect to the closest related prior art.
Claims 2-10 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim  11 is allowable for a system for visualising a music learning aid, the system comprising: 
a processor in communication with a display screen, the processor being arranged to execute machine readable instructions to display: a first rotatable circular structure having a radius (R1) with a first centre point, the first structure comprising an in-use first visible circular scale displayed on the first structure, the visible display comprising a plurality of indicia for indicating corresponding musical notes such that the musical notes indicated in the visible display scale ascend in frequency in a clock-wise or anti-clockwise direction; 
a second circular structure having a radius (R3), the second structure being arranged to be substantially concentric relative to the first substrate, the second substrate comprising a polygon with vertices of the polygon being located along the circumference of the second substrate, the second substrate comprising respective indicia corresponding to each of the vertices for indicating a musical mode from the following set of modes including lonian, Dorian, Phyrigian, Lydian, Mixolydian, Aeolian and Locrian; and wherein the each of the first and second structures as displayed on the display device comprises input interface adapted to receive user input to effect rotation of the second structure and the first structure about the centre point.
Claim 11 closely relates to claim 1, except the substrates are described as structures that are executed by a computer.  Claim 11 is considered to be non-obvious with respect to the closest related prior art.  
Claims 12-16 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 17 is allowable for method for visualising a music learning aid, the method comprising the steps of: 
arranging a processor in communication with a display screen; and 
providing machine readable instructions to the processor to display, on the display screen: a first rotatable circular structure having a radius (R1) with a first centre point, the first structure comprising an in-use first visible circular scale displayed on the first structure, the visible display comprising a plurality of indicia for indicating corresponding musical notes such that the musical notes indicated in the visible display scale ascend in frequency in a clock-wise or anti-clockwise direction; 
a second circular structure having a radius (R3) that is less than the radius (R1) of the first structure, the second structure being arranged to be substantially concentric relative to the first substrate, the second substrate comprising a polygon with vertices of the polygon being located along the circumference of the second substrate, the second substrate comprising respective indicia corresponding to each of the vertices for indicating a musical mode from the following set of modes including lonian, Dorian, Phyrigian, Lydian, Mixolydian, Aeolian and Locrian; and providing an input interface coupled with the first and second structures as displayed on the display device to receive user input to effect rotation of the second structure and the first structure about the centre point.
Claim 17 is essentially the method for operating the system of claim 11.  Claim 17 is considered to be non-obvious with respect to the closest related prior art. 
Claims 18-22 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 9, 2022